Citation Nr: 1329414	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  11-02 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from October 1959 to 
January 1962.

He appealed to the Board of Veterans' Appeals (Board/BVA) 
from a November 2010 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, granted his claim of entitlement to service 
connection for bilateral (left and right ear) hearing loss 
and assigned an initial 10 percent rating for this 
disability retroactively effective from May 28, 2010, the 
date of receipt of his claim for this condition.  He wants a 
higher initial rating for this disability.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran 
appeals an initial rating, VA adjudicators must consider 
whether to "stage" the rating, meaning assign different 
ratings at different times since the effective date of the 
award if there have been occasions when the disability has 
been more severe than at others; this change in rating, over 
time, while compensate the Veteran for this variance in the 
severity of the disability).

In another decision since issued in July 2012, during the 
pendency of this appeal, the RO confirmed and continued this 
initial 10 percent rating, so even after considering the 
results of a more recent VA compensation examination in 
June 2012.


FINDINGS OF FACT

1.  During his initial May 2010 hearing evaluation, at 
worst, the Veteran had Level III hearing loss in his right 
ear and Level XI hearing loss in his left ear; whereas 
during his additional hearing evaluation later that year, in 
October 2010, he had Level II hearing loss in his right ear 
and still Level XI hearing loss in his left ear; but during 
his most recent June 2012 hearing evaluation, he had only 
Level I hearing loss in his right ear, though still Level XI 
hearing loss in his left ear.

2.  It is not shown his disability is so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards.


CONCLUSION OF LAW

The criteria are met for a higher initial rating of 20 
percent for the bilateral hearing loss disability as of the 
initial May 2010 hearing evaluation, but decreasing to 
10 percent as of the October 2010 hearing evaluation and to 
even less, 0 percent, as of the most recent June 2012 
hearing evaluation.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, Part 4, 
Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim, including apprising him 
or her of the information and evidence he or she is 
responsible for providing versus the information and 
evidence VA will obtain for him or her.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).



These notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice 
must include information that a "downstream" disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary notice 
and then readjudicating the claim - including in a statement 
of the case (SOC) or supplemental SOC (SSOC) - such that the 
intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice 
errors are not presumptively prejudicial, rather, must be 
determined on a case-by-case basis, and that, as the 
pleading party attacking the agency's decision, the Veteran, 
not VA, bears this burden of proof of establishing there is 
a VCAA notice error and, moreover, above and beyond this, 
that the error is unduly prejudicial, meaning outcome 
determinative of the claim.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
this claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  A VCAA letter was sent to him in 
July 2010 indicating the type of evidence and information he 
needed to substantiate his claim and apprising him of his 
and VA's respective responsibilities in obtaining this 
supporting evidence.  


The letter also notified him that a "downstream" disability 
rating and an effective date for the award of benefits would 
be assigned in the eventuality service connection was 
granted, in compliance with Dingess, which it later was in 
the November 2010 decision that prompted this appeal for a 
higher initial rating.

In Dingess, the U. S. Court of Appeals for Veterans Claims 
(Court/CAVC) held that in cases, as here, where service 
connection has been granted and an initial disability rating 
and effective date assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose the notice was intended to serve 
has been fulfilled.  Id., at 490-91.  Thereafter, once a 
notice of disagreement (NOD) has been filed contesting a 
"downstream" issue such as the initial rating assigned for 
the disability, the notice requirements of 38 U.S.C. §§ 5104 
and 7105 regarding a rating decision and SOC control as to 
the further communications with the appellant, including as 
to what evidence is necessary to establish a more favorable 
decision with respect to the downstream element of the 
claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

Here, in his NOD, the Veteran took issue with the initial 
disability rating assigned, and it is presumed he is seeking 
the highest possible rating or maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. 
§§ 5103A, 5104, and 7105(d), the RO sent him an SOC that 
contained, in pertinent part, the criteria for establishing 
his entitlement to a higher initial rating for this 
disability and a discussion of the reasons and bases for not 
assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  
The RO also since has readjudicated his claim in a July 2012 
decision and, because the claim for a higher initial rating 
continued to be denied, provided him an SSOC in August 2012.  
Therefore, VA has provided him all required notice 
concerning this downstream initial rating claim.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 
8-2003 (Dec. 22, 2003).



Regarding the additional duty to assist him with his claim, 
his pertinent medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication that any additional evidence, 
relevant to this initial-rating claim, is available and not 
part of the claims file.  There equally is no suggestion of 
a material change in the severity of this service-connected 
disability since his most recent VA compensation examination 
in June 2012, so reexamination is not required.  38 C.F.R. 
§ 3.327(a).

The duty to assist does not require that a claim be remanded 
solely because of the mere passage of time since an 
otherwise adequate VA examination was performed.  See 
VAOPGCPREC 11-95.  See also Palczewski v. Nicholson, 21 
Vet. App. 174 (2007).  The VA examination reports are 
thorough and supported by the record.  
These examinations are adequate as the claims file was 
reviewed, allowing the examiners to consider the relevant 
history, and they examined the Veteran personally and 
provided findings in sufficient detail with supporting 
rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  Therefore, the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (indicating it would be 
incumbent on the adjudicator to return an examination report 
if it was inadequate).  The Veteran was specifically 
examined to assess and then reassess the severity of this 
disability at issue.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records 
of his evaluation and treatment, especially when considered 
in the aggregate, satisfy 38 C.F.R. § 3.326.

In summary, then, the Board finds that it is difficult to 
discern what additional guidance VA could have provided him 
regarding what further evidence he should submit to 
substantiate his claim.  See Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc) (observing that "the VCAA is 
a reason to remand many, many claims, but it is not an 
excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 
113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (both observing circumstances when a remand would not 
serve any useful or meaningful purpose or result in any 
significant benefit to the Veteran).

Disability Rating

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  All reasonable doubt material to the 
determination is resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.  His entire history is reviewed when making 
disability determinations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, 
the Board finds that some further discussion of Fenderson v. 
West, 12 Vet. App 119 (1999) is warranted.  In Fenderson, 
the Court emphasized the distinction between a new claim for 
an increased evaluation of a service-connected disability 
and a case, as here, in which a Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as 
service-connected.  In this circumstance, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as a "staged" rating.  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2007) (since extending 
this practice even to claims that do not involve initial 
ratings).  In this particular case at hand, there has not 
been a material change in the severity of the Veteran's 
hearing loss disability since the granting of service 
connection, that is, such as to warrant a higher rating and 
consequently additional compensation, so a uniform rating is 
warranted.



In evaluating service connected hearing impairment, 
disability ratings are derived by a mechanical application 
of the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The schedule 
provides a table (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment.  To 
evaluate the degree of disability from service-connected 
hearing loss, these 11 auditory acuity levels have 
designations ranging from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. § 
4.85.  Testing for hearing loss is conducted by a state-
licensed audiologist, including employing a controlled 
speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the schedule is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, 
the horizontal rows representing the ear having better 
hearing acuity and the vertical columns the ear having the 
poorer hearing acuity.  The percentage evaluation is 
indicated where the row and column intersect.  Table VIa is 
used when the examiner certifies that the use of speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. § 
4.86(a) and (b) concerning an exceptional pattern of hearing 
impairment.  See 38 C.F.R. § 4.85(c).  
Copies of the pertinent tables were provided to the Veteran 
in the SOC.



When the puretone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  Also when the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  See 38 C.F.R. § 4.86(b).

The Veteran maintains that he can barely hear in his left 
ear and mostly does not hear anything.  He also asserts that 
his right ear has very little hearing ability.  He is 
competent to report having difficulty hearing.  He is also 
credible in his statements in this regard.  However, his lay 
assertions are not the only means of rating his hearing loss 
since the Board also must consider the results of his 
objective hearing tests, which measured his hearing acuity 
in certain specifically defined frequencies and in certain 
specified conditions and circumstances.  So this 
determination of the severity of his hearing loss is multi-
factorial, not just 
predicated on his lay testimony, meaning the Board also must 
consider the relevant medical evidence.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (indicating the Veteran 
was incompetent to testify concerning the etiology of his 
rheumatic fever since it is not a simple condition).



To this end, in May 2010, the Veteran was afforded an 
audiological evaluation by King Hearing Center.  The 
audiological evaluation revealed that puretone thresholds, 
in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
40
50
55
LEFT

55
70
75
90

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 0 percent in the left ear.  
The puretone threshold average in the right ear was 43.75.  
The puretone threshold average in the left ear was 72.50.

The examiner concluded the Veteran had mild-to-profound 
sensorineural hearing loss in his right ear and moderate-to-
profound sensorineural hearing loss in his left ear.

In October 2010, the Veteran was afforded a VA compensation 
examination.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
45
55
55
LEFT

65
65
70
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 32 percent in the left ear.  
The puretone threshold average in the right ear was 48.75.  
The puretone threshold average in the left ear was 68.75.  

The examiner determined the Veteran had moderate 
sensorineural hearing loss in his right ear and a 
moderately-severe sloping to severe sensorineural hearing 
loss in his left ear.

In June 2012, the Veteran had another VA compensation 
examination.  On the authorized audiological, puretone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
50
55
60
LEFT

75
70
75
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 48 percent in the left ear.  
The puretone threshold average in the right ear was 52.  The 
puretone threshold average in the left ear was 74.

The examiner affirmed the Veteran had bilateral 
sensorineural hearing loss.

He indicated the Veteran's hearing loss had a functional 
impact and impacted the ordinary conditions of daily life 
because he would get frustrated and mad because he did not 
hear and understand others.  The examiner was required to 
specifically address the functional effects of the Veteran's 
bilateral hearing loss disability on his employment and 
social and daily activities.  See Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007).  See also Revised Disability 
Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans 
Affairs Veterans Apr. 24, 2007); and 38 C.F.R. § 4.10 
(2013).

Under Table VI, the May 2010 examination results constitute 
Level III hearing loss in the right ear and Level XI hearing 
loss in the left ear.  When combined using Table VII, this 
correlates to a 20 percent disability evaluation.  This 20 
percent rating exceeds the 10 percent rating that instead 
would result from using Tables VIA and Table VII, when 
recognizing the Veteran evidenced an exceptional pattern of 
hearing impairment in his left ear since he had 55-decibel 
or greater losses in the relevant frequencies of 1,000, 
2,000, 3,000, and 4,000 Hz.



Under Table VI, the October 2010 VA examination results 
correlate to Level II hearing loss in the right ear and 
Level XI hearing loss in the left ear.  When combined using 
Table VII, this correlates to the same lesser 10 rating.  
This lesser 10 percent rating also results when using 
instead Tables VIA and VII, since the Veteran again had an 
exceptional pattern of hearing loss in his left ear because 
he again had 55-decibel or greater losses in the relevant 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hz.

Under Table VI, the most recent June 2012 VA examination 
results correlate to just Level I hearing loss in the right 
ear, but still Level XI hearing loss in the left ear.  When 
combined using Table VII, this results in a noncompensable 
or 0 percent disability evaluation.  The same is true if 
alternatively using Tables VIA and VII, since the Veteran 
again had an exceptional pattern of hearing loss in his left 
ear because he again had 55-decibel or greater losses in the 
relevant frequencies of 1,000, 2,000, 3,000 and 4,000 Hz.

So to summarize, according to the results of the initial May 
2010 hearing evaluation, he is entitled to a higher 20 
percent rating.  According to the results of the intervening 
October 2010 hearing evaluation, he is entitled to just his 
existing 10 percent rating.  Whereas the most recent June 
2012 hearing evaluation indicates he is entitled to only a 
lesser 0 percent rating.  The Board therefore is "staging" 
his rating to coincide with the level of hearing loss 
showing during these respective evaluations.  See Fenderson, 
12 Vet. App. at 125-26.  His claim consequently is partly 
being granted, but also partly being denied.

Consider also that the procedural protections of 38 C.F.R. 
§ 3.344, regarding the stabilization of disability 
evaluations, are inapplicable when, as here, the Board is 
retroactively assigning "staged" ratings.  See Singleton v. 
Shinseki, 23 Vet. App. 376 (2010).



The Court's rationale in Martinak requiring an examiner to 
consider the functional effects of a Veteran's hearing loss 
disability involves the potential application of 38 C.F.R. § 
3.321(b)(1) in considering whether referral for an extra-
schedular rating is warranted.  Specifically, the Court 
noted that, unlike the Rating Schedule for hearing loss, 
38 C.F.R. § 3.321(b)(1) does not rely exclusively on 
objective test results to determine whether a referral for 
an extra-schedular rating is warranted.  VA's policy 
requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application.  Martinak, 21 Vet. 
App. at 455.  But also in Martinak, the Court explained 
that, even if an audiologist's description of the functional 
effects of the Veteran's hearing loss disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.  Here, 
however, the June 2012 VA compensation examiner duly 
addressed the effect of the Veteran's hearing loss 
disability on his occupational functioning and daily 
activities.

So in reaching this decision, the Board also has considered 
whether an 
extra-schedular rating is warranted.  Ordinarily, the VA 
Rating Schedule will apply unless there are exceptional or 
unusual factors that would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

The question of an extra-schedular rating is a component of 
a claim for an increased rating.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996). And although the Board may not 
assign an extra-schedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extra-schedular evaluation when the issue either is raised 
by the claimant or reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).



The threshold factor for extraschedular consideration under 
38 C.F.R. § 3.321(b)(1) is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the Rating Schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step, a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extra-schedular rating.  Id.  

The Board finds there is no basis for further action on this 
question, however, as there is no indication of an 
exceptional disability picture such that the scheduler 
evaluation for the Veteran's service-connected bilateral 
hearing loss is inadequate, especially since in this 
decision the Board is "staging" the rating for his 
disability to compensate him for the variance in its 
severity (20 percent, then 10 percent, and ultimately down 
to 0 percent).  His level of hearing loss over this span of 
time, since the filing of his underlying claim of 
entitlement to service connection for this disability, is 
fully contemplated by the objective standards of the 
applicable code.  


The symptoms associated with his hearing loss disability are 
not shown to cause any impairment that is not already 
contemplated by the relevant diagnostic code, and the Board 
finds that the rating criteria reasonably describe his 
disability.  There additionally have not been periods of 
hospitalization, certainly not on a frequent basis, or what 
could be described as marked interference with his 
employment, meaning above and beyond that contemplated by 
his schedular ratings.  38 C.F.R. § 4.1.  Therefore, 
referral of this claim for consideration of an extra-
schedular rating is unwarranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The rating for this bilateral hearing loss disability is 
"staged" as follows:  a higher 20 percent initial rating is 
assigned as of the initial May 2010 hearing evaluation, 
subject to the statutes and regulations governing the 
payment of VA compensation; the rating decreases to 10 
percent as of the October 2010 hearing evaluation, and then 
again down to 0 percent, so noncompensable, as of the June 
2012 hearing evaluation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


